Citation Nr: 0740971	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder characterized as low back pain, currently evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic brain 
syndrome (OBS), claimed as secondary to service-connected low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a depressive 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from May 2001 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, Regional Office (RO).

Initially, the Board notes that an Acting Veterans Law Judge 
received testimony from the veteran and his spouse in August 
2002 regarding the veteran's claim for increased rating, and 
that the Acting Veterans Law Judge is no longer at the Board.  
Consequently, the Board has considered whether the veteran 
should be contacted for the purpose of determining whether he 
would want another hearing before the Board with respect to 
this matter.  However, as a result of the veteran's 
withdrawal of a subsequent request for a Board hearing, and 
the fact that the original testimony was obtained at a time 
when the issue of entitlement to an increased rating had not 
yet been perfected for appellate review, the Board finds that 
additional efforts to determine whether the veteran desires 
another hearing before the Board as to his claim for an 
increased rating are not warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the issue of entitlement to a rating in 
excess of 10 percent for a low back disorder characterized as 
low back pain, the Board notes that the veteran has recently 
submitted pertinent private consultation results from a 
private facility (to which he was apparently referred by VA) 
and a February 2007 VA X-ray report with a waiver of the RO's 
initial consideration of that evidence.  However, the most 
recent VA treatment records of record (other than the 
February 2007 VA X-ray report) are dated in June 2006, and 
the X-ray report and the fact that the veteran was referred 
for treatment by VA in August 2007 reflects that there may be 
additional pertinent VA treatment records dated after June 
2006 that are not of record.  Thus, since VA is held to be in 
constructive possession of VA treatment records, the Board 
finds that it has no alternative but to remand this issue so 
that any relevant VA treatment records dated in and after 
June 2006 can be obtained and associated with the veteran's 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board further observes that there is a July 2006 
statement from the veteran's spouse on behalf of the veteran 
that notes the veteran's request for a new medical 
examination regarding the veteran's back disorder due to an 
increase in symptoms, and that the veteran's most recent 
comprehensive examination was in October 2005.  Consequently, 
although the Board recognizes that it was the opinion of the 
October 2005 VA examiner in December 2005 that bulging 
annulus and narrowing neural foramina at L5-S1 and L4-L5, and 
L4-L5 radiculopathy were not as likely as not related to the 
veteran's service-connected low back disorder, while this 
case is in remand status, the Board finds that the veteran 
should also be furnished with new appropriate VA examination 
to determine the current nature and severity of his service-
connected low back disorder, apart from any symptoms 
referable to his bulging annulus and narrowing neural 
foramina at L5-S1 and L4-L5, and L4-L5 radiculopathy.  

Turning next to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for OBS, claimed as secondary to service-connected 
low back disorder, the Board notes that the previous final 
denial as to this claim was the Board's March 2004 decision, 
at which time the claim was denied on the basis that the 
evidence was against a finding that the veteran's OBS was 
directly related to service or to his service-connected low 
back disorder.  Thereafter, following the veteran's 
application to reopen this claim, the veteran was furnished 
with August 2002 and February 2005 letters that advised him 
of the evidence necessary to substantiate service connection, 
and an August 2005 letter that advised him that his claim was 
previously denied because there were no signs of OBS in his 
service medical records, and that the evidence he must submit 
"must relate to this fact."  However, based on the previous 
final denial, it is clear that new and material evidence 
could also consist of evidence linking the veteran's OBS to 
his service-connected low back disorder.  Consequently, the 
Board finds that this notice did not adequately notify the 
veteran of the elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
should be accomplished on remand.  

Finally, with respect to the issue of entitlement to service 
connection for a depressive disorder as secondary to 
pituitary disorder (claimed as operation of head tumor), the 
Board initially notes that a claim for service connection for 
a depressive disorder was previously adjudicated in June 
2000.  While the RO provided notice of the evidence necessary 
to substantiate his claim by a letter dated in July 2005, the 
Board finds that this letter did not adequately outlined the 
evidence necessary to reopen the previously denied claim in 
June 2000.  The Board has also been unable to find any 
subsequent correspondence from the RO that outlined the 
evidence necessary to reopen the claim.  Therefore, the Board 
finds that this claim must also be remanded so that the 
veteran can be provided with the elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for OBS 
and a depressive disorder; (2) that VA 
will seek to obtain; and (3) that he is 
expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that 
pertains to the claims.  

This notice should include an 
explanation of the basis for the 
previous denials and what the evidence 
must show in order to reopen this 
veteran's particular claims.  A copy of 
the notification should be placed in 
the claims folder.

2.  Take the necessary steps to obtain 
the veteran's VA outpatient treatment 
records from the San Juan VA Medical 
Center, dated since June 2006.

3.  The veteran should be afforded new 
appropriate VA medical examination to 
determine the current nature and 
severity of his service-connected low 
back disorder, apart from any symptoms 
referable to his bulging annulus and 
narrowing neural foramina at L5-S1 and 
L4-L5, and L4-L5 radiculopathy.  The 
claims folder should be made available 
to the examiner for review in 
connection with the examination.  All 
indicated studies (including range of 
motion studies) should be performed, 
and all findings reported in detail.  
With respect to all findings, the 
examiner should state whether it is due 
to the service-connected low back 
disability or the nonservice-connected 
bulging annulus and narrowing neural 
foramina at L5-S1 and L4-L5, and L4-L5 
radiculopathy.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



